

113 S1914 IS: Eliot Ness ATF Building Designation Act
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1914IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Mr. Brown (for himself, Mr. Kirk, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate the Federal building housing the Bureau of Alcohol, Tobacco, Firearms and Explosives Headquarters located at 99 New York Avenue NE., Washington, DC, as the Eliot Ness ATF Building.1.Short titleThis Act may be cited as the
		  Eliot Ness ATF Building Designation Act.2.Designation of Eliot Ness ATF Building(a)DesignationThe Federal building housing the Bureau of Alcohol, Tobacco, Firearms and Explosives Headquarters located at 99 New York Avenue NE. in Washington, DC, shall be known and designated as the Eliot Ness ATF Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in subsection (a) shall be deemed to be a reference to the Eliot Ness ATF Building.